Case 7:18-mj-02543 Document 1 Filed in TXSD on 12/13/18 Page£l of 1

, t
l

 

 

 

Ao 91 (Rev 8/01) Cn'mmaicomplaim - ' t united States District Courl
4 . j . ;_ » FILED
y United States Distrlet Court j DEC 1 g mg
soUTHERN l d DIsTRIcT oF 1 TExAs ;

 

y \ McALLEN DIvIsIoN

UNITED sTATEs_ oF AMERICA _
V' ' v CRIMINAL COMPLAINT

Adrian Gallardo-Torres

Case Number: M-18 2543-M

lAE YOB: 1 979
Mexico
(Name and Address of Defendant)

\_,

l,-the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 11, 2018. in Hidalqo v Countyg in

the f Southern District of Texas
(T rack Statutory Language of Oj§”ense) -

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and
thereafter was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States '
and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for
admission into the United States;

in violation of Title 8 United States Code, Section(s) ) 1326 (Fe|ony)

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Adrian Gallardo- Torres was encountered by Border Patrol Agents near Penitas, Texas on December 11, 2018. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant
claims to have illegally entered the United States on December 11, 2018, near Hidalgo, Texas. Record checks revealed the
Defendant was formally Deported/Excluded from the United States on July 12, 2018, through San Ysidro, California. Prior to
Deportation/Eirclusion the Defendant was instructed not to return to the United States without permission from the U.S.
Attorney General and/or the Secretary of,Homeland Security. On January 1, 2018, the Defendant was convicted of
Annoy/Mol Vict Under 18 and was sentenced to two-hundred and seventy (270) days confinement and 3 years probation.

Continued on the attached sheet and made a part of this complaint:

/l'//>/\/vc¢f 579 <D'Aa,»¢/ L,',~Jem_//A

 

 

 

Sworn to efore me and subscribed mm presence, S1gnaturéfcompla1nyi _

l pd _ ‘ “`~c.);‘.
December 12,'2018 1 z ' ; ;//A'\ Jose E. Diaz Senior Patrol Agent

 

Peter E. Ormsby , U.S. Magistrate Judge /"-,_` M

Name_ and Title of Judicial Officer ' _' Signature of Judicial Officer

 

l

